Order filed May 17, 2013, Withdrawn and Order filed May 21, 2013.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00709-CV
                                  ____________

                             GLEN GRAVES, Appellant

                                         V.

           JERRY L. STARKEY, TBDL, L.P., AND PBW DEVELOPMENT
                           CORPORATION, Appellee


                      On Appeal from the 405TH District Court
                              Galveston County, Texas
                         Trial Court Cause No. 09-CV-0620


                                      ORDER

         On May 17, 2013, this Court issued an order directing Glen Graves to files
his brief on or before June 6, 2013. Our order of May 17, 2013, is withdrawn.

         In accordance with our order of March 28, 2013, Glen Graves’ combined
brief, as appellee and cross-appellant is due thirty days after appellants’ brief is
filed.

                                      PER CURIAM